Appeal from an order of the Supreme Court, Erie County (Nelson H. Cosgrove, J.), entered August 24, 2004 in a proceeding pursuant to CPLR article 75. The order granted the petition seeking to confirm the arbitration award and denied the cross motion seeking to vacate that award.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Pigott, Jr., P.J., Green, Martoche and Smith, JJ.